Citation Nr: 0944216	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating higher than 30 percent for 
postoperative right ankle fusion as a residual of a fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1973 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially requested a videoconference hearing, 
but subsequently withdrew this request in writing in October 
2007.  38 C.F.R. § 20.704(e) (2009).  

Thereafter, in a January 2009 decision, the Board denied the 
Veteran's claim for a rating higher than 30 percent for his 
right ankle disability, and he appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2009 order, granting a joint motion, 
the Court vacated the Board's decision and remanded this case 
to the Board for further development and readjudication in 
compliance with directives specified in the joint motion.

The Veteran's representative has since submitted an 
additional statement in November 2009 indicating the Veteran 
has no additional evidence to submit in support of his claim, 
although he may in the next 90 days, and that he is waiving 
his right to have the case remanded to the agency of original 
jurisdiction (AOJ), i.e., the RO.  But to comply with the 
Court's order, the Board must remand this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the further development and consideration indicated in the 
joint motion.



REMAND

The Veteran's right ankle disability is current rated as 30-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, for impairment of the tibia and fibula.  According to 
the joint motion, however, a remand is required to determine 
whether his right ankle disability warrants a separate rating 
for arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
as well as a separate rating for neurological impairment 
under 38 C.F.R. §§ 4.123, 4.124a.  

As the joint motion also indicates, however, prior to making 
these determinations, the Veteran should be provided another 
VA examination since he claims that his right ankle 
disability has worsened since last examined in August 2006.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (indicating 
the Board should have ordered a contemporaneous examination 
of the Veteran because a 23-month old examination was too 
remote in time to adequately support the decision in an 
appeal for an increased rating).  Thus, reexamination is 
needed to assess the current severity of his right ankle 
disability, and the examination must address all associated 
orthopedic and neurological manifestations.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his right ankle 
disability.  The claims file, including a 
complete copy of this remand and the joint 
motion, must be made available to the 
examiner for review of the pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation must be 
performed.  



The examiner should state whether there is 
nonunion of the right tibia and fibula, 
with loose motion, requiring a brace.  

The examiner also must measure range of 
motion in the right ankle, in degrees, 
specifying as well normal range of motion.  
The examiner also must indicate:  
(a) whether this ankle exhibits weakened 
movement, premature or excess 
fatigability, incoordination, or pain on 
movement (and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) whether 
pain significantly limits functional 
ability during flare-ups or when this 
ankle is used repeatedly over a period of 
time (this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups); 
and (c) to what degree, if any, 
the Veteran has instability in this ankle.

As well, if there is little-to-no range of 
motion, for example because of the fusion 
of this ankle following the fracture, the 
examiner must indicate whether this is 
tantamount to ankylosis and, if it is, at 
what degree of plantar flexion (more than 
40 degrees?) or in dorsiflexion (at more 
than 10 degrees?) or with abduction, 
adduction, inversion or eversion 
deformity.

Medical opinion also is needed as to 
whether there is any neurological 
impairment associated with the right ankle 
disability.  If there is, the examiner 
must indicate the specific nerve involved 
and the level of any complete or 
incomplete paralysis of that nerve (i.e., 
mild, moderate, moderately severe or 
severe).

When responding to these questions, the 
examiner must discuss the medical 
rationale for all opinions and conclusions 
expressed.

2.  Then readjudicate the claim for a 
rating higher than 30 percent for the 
right ankle disability in light of the 
additional evidence.  As indicated in the 
joint motion, in readjudicating the claim 
consider whether the Veteran is entitled 
to a separate rating for arthritis in this 
ankle under DC 5003 and/or whether he is 
entitled to a separate rating for 
neurological impairment under 38 C.F.R. 
§§ 4.123, 4.124a.  If the claim is not 
granted to his satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


